Citation Nr: 1701856	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected thoracolumbar strain and/or radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1997 to August 2005, including service in Kuwait and Saudi Arabia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in relevant part, denied service connection for a bilateral hip disorder, to include as secondary to her service-connected disability of thoracolumbar strain, and confirmed the previous denial for service connection for migraine headaches. In a December 2010 notice of disagreement, the Veteran requested that her claim for service connection for a bilateral hip disorder also be considered as secondary to her service-connected radiculopathy of her right lower extremity.

In January 2015, the Board remanded the claims for service connection for a bilateral hip disorder, to include as secondary to service-connected thoracolumbar strain and/or radiculopathy of the right lower extremity, and migraine headaches for further development. Thereafter, by way of an April 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for migraine headaches and assigned an initial rating of 30 percent, effective October 31, 2008. As the April 2015 rating decision represents a full grant of the benefits sought with respect to the issue of entitlement to service connection for migraine headaches, this matter is no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2015, the Board remanded the issue on appeal in order to provide the Veteran with a VA examination so as to assess the nature and etiology of any diagnosable hip disability.  In this regard, while the record was void of a diagnosed hip disorder, the Veteran's VA treatment records indicated that she repeatedly reported hip pain. Specifically, in February 2011, the Veteran reported right hip pain, and pain with full rotation of the right hip was noted. In March 2011 and July 2011, the Veteran averred that her right hip pain was worse and had numbness and a tingling sensation. In January 2014, X-rays revealed normal hips bilaterally.  However, after the X-rays were conducted, the Veteran was later diagnosed with hip pain and was seen on several occasions for recurring hip pain through February 2014. Furthermore, in October 2014, the Veteran reported that she fell several times on her right hip. Additionally, VA treatment records dated through February 2015 reflect a history of hip arthralgia.  

Accordingly, the Veteran was afforded a VA examination in February 2015. At such time, the examiner noted review of the Veteran's claims file, including the results from the January 2014 bilateral hip X-rays. The examiner determined that the Veteran did not have a diagnosable chronic disabling hip condition since the results of the examination and the January 2014 X-rays indicated that the Veteran's hips were normal. The examiner further stated that medical literature supported on isolated cases that lumbar issues could cause secondary hip issues, but that supporting evidence is based on objective data. The examiner further opined that, if the thoracolumbar strain was causing a secondary hip condition, current bilateral hip X-rays would demonstrate asymmetrical degenerative changes. There would also be objective gait disturbance noted and leg length discrepancy. The examiner noted that the examination did not indicate leg length discrepancy. Therefore, the examiner determined there was not ample evidence to support the Veteran's claim, apparently on a direct or secondary basis.

However, the Board notes that the Veteran had documented service in Southwest Asia during the Persian Gulf War. Therefore, service connection may also be established under 38 C.F.R. § 3.317, which provides that service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A § 1117.

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).

The Board notes that the Veteran has documented hip pain that has not been attributed to a known clinical diagnosis. Further, while the February 2015 VA examiner indicated that the Veteran did not have a diagnosable chronic disabling hip condition, he did not consider the provisions related to an undiagnosed illness or other qualifying chronic disability. Therefore, a remand is warranted in order to address such theory of entitlement.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained. Thereafter, all identified records should be obtained, to include updated VA treatment records dated from February 2015 to the present.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to her bilateral hip disorder. After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records dating since February 2015, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above development, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of her claimed bilateral hip disorder. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted, to include, if indicated, updated X-rays. 

(A)  The examiner should note and detail all reported symptoms of the Veteran's bilateral hips. The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's bilateral hips. 

(B)  The examiner should specifically state whether the Veteran's bilateral hip complaints, to include muscle and/or joint pain of the right and left hip, is attributed to a known clinical diagnosis.  

(C)  If any symptoms of a bilateral hip disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hip disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E)  For each diagnosed bilateral hip disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include her service in Southwest Asia.

(F)  For each diagnosed bilateral hip disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder or aggravated by the Veteran's service-connected thoracolumbar strain and/or radiculopathy of the right lower extremity.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions. A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of the presumptions for Veterans of the Persian Gulf War codified at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



